DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “approximately” in claims 1, 10, 11, and 20 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what exact values are included in the claimed ranges.

Claim 2 recites “wherein the tubing comprises a first part extending from the stem, and a plurality of second parts extending from the first part to the plurality of bladders, each second part extending to one bladder.”  This claim is indefinite because it is unclear how the claimed tubing arrangement would work in the context of the embodiment of Figure 21 (which is the only embodiment with a single product bag and a plurality of bladders as required by Claim 1). 

Claims 2-21 are rejected at least because they depend from rejected claim 1. 

Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the claimed sterile solution product bag comprising a stem with a filter disposed in line therewith, wherein the outlet end of the stem is fluidly connected to a sterile solution product bag that comprises a plurality of bladders that connected to each other at least partly by tubing.  This configuration is illustrated in Figure 21, as annotated below. 


    PNG
    media_image1.png
    446
    630
    media_image1.png
    Greyscale

The closest prior art is Ishizuka et al. (US 2014/0012185), which teaches a system comprising the filter as claimed.  Ishizuka, however, does not teach or suggest that the outlet end of the stem is fluidly connected to a sterile solution product bag that comprises a plurality of bladders that connected to each other at least partly by tubing.  

Schick (US 2004/0155066) also teaches a flow path having an in line filter 33 that feeds into a plurality of product bags (21-23; Figures 1-3).  However, Schick does not teach or suggest a single product bag that comprises a plurality of bladders interconnected by tubing. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	 Hori (US 2006/0054557) teaches a virus-removing bag comprising a filter.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781